Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-20 are pending in this application.

Formal Drawings
The formal drawings received on 1/07/2022 have been entered.

Information Disclosure Statement
The information disclosure statement submitted 1/07/2022 has been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-21 of U.S. Patent No. 11/252,600 (Application 16795033). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application anticipates the scope of the instant application. 
Claim 1 of the reference application recites a process and system for “sending first and second data packets to a client device”, “sending heartbeat transmissions”, “sending acknowledgments comprising data identification information to determine packets most recently received at device”, “heartbeat information to indicate respective number of heartbeat transmissions received at client device since last sent acknowledgment”, and “resending second data packet regardless of deadline associated with first packet”.  Here, the instant application provides for similar features. However, the reference application additionally provides for “sending the packet via network device” in claim 1, “video replay” in claim 2, “uniform time interval range from 5 ms to 15 ms” in claim 5. 
Due to the instant applications scope being broader and generic to the scope of the narrower reference application the reference application would anticipate the scope of the instant application. A later patent to the instant application would, necessarily, extend the right to exclude granted by the reference application.
Further, dependent claims 2-9, 11-15 and 17-20 of the instant application overlap in scope with dependent claims 2-9, 11-15, 17, 19-21 of the conflicting patent (e.g.  video frames, video game, uniform regular time intervals, reduced reliability requirement, downlink transmission jitter, application callback). 
Therefore, the rejection is provided to prevent the unjustified or improper timewise extension of the right to exclude granted by the conflicting patent.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed on 892 are related to packet transmission.
US 20120188928 – Wang, connecting between terminal and network server.
US 20080082142 – Clark, automatically configuring network element.
US 20030177187 – Levine, multi-user persistent state session establishment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126. The examiner can normally be reached M-F 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Emad Siddiqi/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458